DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 under the Remarks:
“Applicant submits that Office Action was incorrect to conclude that the end of the nitinol needle 32 extended into the detection range of a detecting device is neither a medical instrument nor a sheath, but should be interpreted as an elongated member extending from the sheath. “
The Examiner respectfully disagrees. Applicant’s claim states “the sheath tip including an elongated distal member that extends a finite distance beyond a lip of the distal end that surrounds an opening through which the elongated medical instrument exits the distal end of the sheath”. 
As noted in paragraph 3 of  the Final Rejection mailed 02/05/2021, “Applicant’s claim 1 only requires a “sheath tip” to be positionable at a distal end of a sheath”. Applicant has not assigned any particular structure to the sheath tip, has not indicated any particular material forming the sheath tip and has not claimed any particular tip of connection of the sheath tip to the claimed sheath… Therefore, the interpretation of portion 10 as the sheath is reasonable and the interpretation as either of portions 32 or 34 that extend a finite distance beyond distal lip of sheath 10 as a sheath tip is entirely reasonable given the claim language.”
Applicant then argues on page 6 under the Remarks:
“Furthermore, Applicant respectfully submits that if the nitinol needle 32 is regarded as a sheath, that it beyond a broadest reasonable interpretation of the claims, using the plain meaning of the claim terms, to consider one side of the lip of the nitinol needle 32 to be “an elongated member” as recited in the pending claims.”
However, the Examiner notes needle 32 is not being interpreted as the sheath as argued. Instead, portion 10 is the claimed sheath. Needle 32 is interpreted as the “elongated distal member that extends a finite distance beyond a lip of the distal end that surrounds an opening through which the elongated medical instrument exits the distal end of the sheath”, wherein instrument 28 is interpreted as the medical instrument that exits sheath 10 at the semi-circular lip and passes through member 32.
With respect to the term “elongated distal member”, Applicant argues on page 8 under the Remarks:
“Applicant respectfully submits that Grossman does not teach or suggest “the elongated distal member being detectable by the detecting device with neither of the distal end of the sheath and the elongated medical instrument being extended within the detection range of the detecting device,” as recited in Claims 1, 13, and 19 (emphasis added) because the elongated distal member identified by the Office Action is_ an elongated medical instrument.”
However, the Examiner notes that Claim 1 uses an open ended term “comprising” meaning there can be multiple medical instruments present. So while needle 32 is a medical instrument, it is not the claimed elongated medical instrument. Instead, needles 28 are interpreted as the claimed “an elongated medical instrument” and the subsequently claimed “the elongated medical instrument”. The Examiner further 
Applicant then states on page 9 under the Remarks:
“ the nitinol needle 32 is itself detectable upon “extended within the detection range of the detecting device” into the detection range of the detecting device.”
The Examiner agrees with this point and is further evidence of how needle 32 can be interpreted as the elongated distal member since the claim states, “the elongated distal member being detectable by the detecting device…”.
Applicant follows this argument with the statement:
“Thus, Grossman does not teach or suggest “the elongated distal member being detectable by the detecting device with neither of the distal end of the sheath and the elongated medical instrument being extended within the detection range of the detecting device,” as recited in independent Claims 1, 13, and 19 (emphasis added) because the elongated distal member identified by the Office Action is
The Examiner respectfully disagrees. The Examiner notes that the claim does not preclude an elongated medical instrument from being detectable but rather states that the previously claimed elongated medical instrument is not within detection range of the detecting device when the elongated distal member is detectable by the detecting device. The interpretation of Grossman provided in the Final Rejection addresses this feature, particularly that member 32 is in a detection range of detecting device without the elongated medical instrument 28 or sheath 10 being extended within the detection range of the detecting device (Fig. 2B). The elongated medical instrument 28 can be extended into detection range at a later point in time (Fig. 2D) but Fig. 2B clearly indicates Grossman capable of the claimed function. Again the claim does not preclude two medical instruments form being present, one being interpreted as “an elongated medical instrument” and one being interpreted as the broad “elongated distal member”. 
Ultimately, while it is true that needle 32 can be interpreted as a type of medical instrument it can also be the broadly claimed “elongated distal member”. Applicant’s assertion that an elongated medical instrument cannot be an elongated distal member is an overly narrow interpretation of “elongated distal member”. Also, since the claimed “elongated medical instrument” was interpreted as needle 28, the arguments equating needle 32 to the claimed medical instrument are moot since this is not the interpretation relied upon in the Final Rejection. The open ended term “comprising” allows for more than one medical instrument to be present, wherein one is equated to the claimed ”elongated distal member” since it meets the functional description provided in the claims.
Applicant argues on pages 12 and 13 under the Remarks that needle 32 cannot be considered to be integral to or attached to the end of the sheath as claimed in Claim 2. The Examiner respectfully disagrees. Portion 32 is connected to, attached to, disposed at the end of and/or otherwise functionally and physically integrated with portion 34 to make a whole system as is clearly seen in Fig. 2B. Being integral with a component does not preclude needle 32 from being slidable within component 34. If the needle 32 has a portion placed or disposed at the end of portion 34, it meets the claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALLEN PORTER/Primary Examiner, Art Unit 3792